Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the golf mat" in 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bouton (U.S. 5718639) in view of Vermilyea (U.S. 20160199693)
claim 1, Bouton discloses a golf training aid that monitors a golfer swinging a golf club such that the head of the golf club impacts a location near the golf ball, comprising: 
one or more first sensors (Fig. 13, sensors 150) disposed under a first region of a sensor mat;
 one or more second sensors (Fig. 13, sensors 152) disposed a predetermined distance from the one or more first sensors under a second region of the sensor mat;
 one or more third sensors (Fig. 13, sensors 154) disposed the predetermined distance from the one or more second sensors under a third region of the sensor mat; 
a timer circuit (Col. 6 ns. 48-55, timer started when club face detected) coupling each of the first, second, and third sensors to a respective first indicator, second indicator, and third indicator, the timer circuit triggering, over a predetermined amount of time, one or more of the first indicator upon the one or more first sensors detecting an impact in the first region on the golf mat, the second indicator upon the one or more second sensors detecting an impact in the second region on the golf mat, and the third indicator upon the one or more third sensors detecting an impact in the third region on the golf mat; 
However, Bouton does not disclose a wearable device adapted to attached to a near a hip area of the golfer and monitor rotation of the golfer's hip area during the swing and wirelessly transmit an indication of the rotation of the golfer hip during impact with the golf ball; 
the wearable device comprising: 
at least one accelerometer adapted to measure rotation of hips of the golfer at impact of the golf ball; 
and a base device coupled to the wearable device, adapted to receive the wireless transmission from the wearable device indicating the rotation of the golfer's hips at the time of impact, calculate the proper indicator of the rotation indicator device to activate and activate it.
Vermilyea discloses a wearable device (Par. 96, hip sensor) adapted to attached to a near a hip area of the golfer and monitor rotation of the golfer's hip area during the swing and wirelessly transmit an indication of the rotation of the golfer hip during impact with the golf ball; 
the wearable device comprising: 
at least one accelerometer (Par. 164, accelerometer) adapted to measure rotation of hips of the golfer at impact of the golf ball; 
and a base device (Fig. 2, computer 70) coupled to the wearable device, adapted to receive the wireless transmission from the wearable device indicating the rotation of the golfer's hips at the time of impact, calculate the proper indicator of the rotation indicator device to activate and activate it (Par. 75, graph indicating hip rotation)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Regarding claim 2, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Bouton does not disclose a first indicator that is activated when the rotation of the golfer's hips is in a proper rotation range when the golf ball is impacted, a second indicator that is activated when the golfer's hip rotation is in a second rotation range corresponding to a less than optimum swing, and a third indicator that is activated when the golfer's hip rotation is in a third rotation range indicating a poor swing.
Vermilyea discloses a first indicator that is activated when the rotation of the golfer's hips is in a proper rotation range when the golf ball is impacted, a second indicator that is activated when the golfer's hip rotation is in a second rotation range corresponding to a less than optimum swing, and a Par. 34, codes sent back to golfer in form of tone or color, provide light to indicate whether swing is good or bad)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Regarding claim 4, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	However, Bouton does not disclose the base module has a transceiver which communicates via radio-frequency transmission with the transceiver in the wearable device
	Vermilyea discloses the base module has a transceiver (Fig. 2 base transceiver 69) which communicates via radio-frequency transmission with the transceiver in the wearable device
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton (U.S. 5718639) and Vermilyea (U.S. 20160199693) in view of Lobsenz (U.S. 6030109)
Regarding claim 5, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Bouton does not disclose a sound sensor which is adapted to monitor sounds and send a signal indicating when it senses an impact of a golf club head with a golf ball
Lobsenz discloses a sound sensor which is adapted to monitor sounds and send a signal indicating when it senses an impact of a golf club head with a golf ball (Col. 5 Lns. 3-10, sound sensor detects when club strikes ball and relays information to RDU) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the sound sensor, as taught by Lobsenz to provide Bouton with the advantage of providing an alternative sensor to detect a club impact. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton (U.S. 5718639) in view of Scott (U.S. 20120046907) in further view of Lee (U.S. 9517399)
Regarding claim 7, Bouton discloses a method of training a golfer how to properly swing a golf club comprising the steps of: 
a. providing the golfer with the golf club having a golf club head (Fig. 1, player provided with club 24 with head 26); 
c. positioning a golf ball on the golf mat above the sensor mat (Fig. 13, golf ball 370 on golf mat); 
f. having the golfer swing the golf club to impact the golf ball and sensors (Fig. 1, golf player swings at ball)
However, Bouton does not disclose placing a sensor mat having a plurality of impact sensors under a golf mat
g. monitoring the impact sensors and the wearable module to determine where the impact sensors sensed an impact and what was the rotational angle of the wearable module when the golf ball was impacted; 
Scott discloses d. attaching a wearable module (Fig. 8, wearable module 20) to the golfer that is able to monitor its rotational acceleration (Par. 32-33, hip turn mode 113 using accelerometer 22, Par. 61, gyroscope 23) about an axis passing through the golfer; 
e. zeroing (Fig. 15, set initial values 446 i.e. zero the device for initial position) the wearable module when the golfer is in his/her initial position;  -29 of 34 -STLU-1804US 
g. monitoring (Par. 61, gyroscope monitored to check hip rotation, yaw output would be rotational angle)  the wearable module to determine what the rotational angle of the wearable module when the golf ball was impacted
h. activating indicators to show at least one of the angle of the swing, the rotation of the golfer's hips (Par. 62, provides audio or tactile feedback based on rotation of hips), an indication of a good swing, 'thin impact swing' or 'fat shot' impact swing, color coding an indicator with a color to indicate if the impact location was 'good', 'fair' or 'poor', and color coding an indicator with a color to indicate if the golfer's hip rotation was 'good', 'fair' or 'poor'.
However, Scott does not disclose placing a sensor mat having a plurality of impact sensors under a golf mat and monitoring the impact sensors to determine where the impact sensors sensed an impact
Lee discloses placing a sensor mat having a plurality of impact sensors (Fig. 9, impact sensors 74 under mat 54) under a golf mat and monitoring the impact sensors to determine where the impact sensors sensed an impact (Col. 3 Lns. 60-67, sensors 74 detects club head impact)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Scott to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton instead use the impact 
Regarding claim 8, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Bouton does not disclose the impact sensors are membrane potentiometers. 
While Lee does not explicitly disclose the impact sensors are membrane potentiometers, this would be a matter of using one type of sensor in place of another and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton instead use the impact sensors under the golf mat as taught by Lee to provide Bouton with the advantage of being able to detect club head impacts on the mat to determine proper ground contact 

Claim 9, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton (U.S. 5718639) in view of Lee (U.S. 9517399) in further view of Vermilyea (U.S. 2016019969
Regarding claim 9, Bouton discloses a golf training system that monitors a swing of a golfer and the swing impact locations of comprising: 
a. sensor mat having a plurality of sensors (Fig. 13, sensors 150-154)
b. a sensor mat transmitter coupled to the sensors adapted to receive the signals from the sensors, and wirelessly transmit the impact information (Col. 2 Lns. 40-45, transmit corresponding signals); 
d. a base module (Col. 2 Lns. 45, personal computer) comprising: 
receive the signal (Col. 2 Lns. 40-45, transmit corresponding signals) with the impact information from the sensors; 
Bouton does not disclose impact sensors capable of monitoring impact information and creating a signal indicative of the impact information wherein impact information is at least one of the locations of the impacts, strength of the impacts, and timing of the impacts; 
c. wearable module, attached to the golfer, adapted to sense, measure, and transmit rotation information being angular acceleration approximating rotation of the hips of the golfer; 
i. a base transceiver adapted to: receive the angular acceleration approximating hip rotation from the wearable module; 
ii. a plurality of impact indicators
iii. a plurality of hip rotation indicators; 
iv. a base controller coupled to the base transceiver adapted to receive the impact information and the rotation information from the base transceiver, the base controller also coupled to the impact indicator activating an indicator corresponding to the impact location information, and activating a rotation indicator to correspond to the rotation information received.
Lee discloses impact sensors (Fig. 9 74) capable of monitoring impact information and creating a signal indicative of the impact information wherein impact information is at least one of the locations of the impacts (Col. 3 Lns. 60-65, sensors detect location of club head impacting mat), strength of the impacts, and timing of the impacts; -30 of 34-STLU-1804US
ii. a plurality of impact indicators (Col. 4 Lns. 3032, fat shot indicator 76);  
However, Lee does not disclose 
c. wearable module, attached to the golfer, adapted to sense, measure, and transmit rotation information being angular acceleration approximating rotation of the hips of the golfer; 
i. a base transceiver adapted to: receive the angular acceleration approximating hip rotation from the wearable module; 
iii. a plurality of hip rotation indicators; 

Vermilyea discloses wearable module (Par. 96, hip sensor), attached to the golfer, adapted to sense, measure, and transmit rotation information being angular acceleration approximating rotation of the hips of the golfer; 
i. a base transceiver (Fig. 2 base transceiver 69) adapted to: receive the angular acceleration approximating hip rotation from the wearable module; 
iii. a plurality of hip rotation indicators (Par. 75, graph indicating hip rotation); 
iv. a base controller (Fig. 2, computer 700) coupled to the base transceiver adapted to receive the impact information and the rotation information from the base transceiver, the base controller also coupled to the impact indicator activating an indicator corresponding to the impact location information, and activating a rotation indicator to correspond to the rotation information received and further "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II) It is noted that Vermilyea discloses the claimed base controller and when taken in combination with the other cited structure of the references, the combination as a whole discloses the claimed structural features and therefore would be fully capable of the claimed function. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton instead use the impact 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Regarding claim 11, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
However, Bouton does not disclose the impact indicators comprise: a conventional digital computer display. 
While Lee does not explicitly disclose the impact indicators comprise: a conventional digital computer display, this would be a matter of substitution as Lee discloses impact indicator (Col. 4 Lns. 3032, fat shot indicator 76) and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton instead use the impact sensors under the golf mat as taught by Lee to provide Bouton with the advantage of being able to detect club head impacts on the mat to determine proper ground contact 
Regarding claim 12, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
However, Bouton does not disclose the rotation indicator comprise: a conventional digital computer display.
Vermilyea discloses the rotation indicator comprise: a conventional digital computer display (Par. 31, computer display regarding rotation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Regarding claim 13, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Howevever, Bouton does not disclose if the hip rotation information is from 41 degrees to 90 degrees, then base controller activates hip rotation indicator indicating a 'good' hip rotation.
While Vermilyea does not explicitly disclose if the hip rotation information is from 41 degrees to 90 degrees, then base controller activates hip rotation indicator indicating a 'good' hip rotation, Vermilyea discloses the use of red, yellow and green lights to indicate good, fair and poor results (Par. 34) and would be a matter of optimum range to determine a range of 41-90 degrees and The court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Regarding claim 14, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Bouton does not disclose if the hip rotation information is from 21 degrees to 40 degrees, then base controller activates hip rotation indicator indicating a 'fair' hip rotation.
While Vermilyea does not explicitly disclose if the hip rotation information is from 21 degrees to 40 degrees, then base controller activates hip rotation indicator indicating a 'fair' hip rotation, Vermilyea discloses the use of red, yellow and green lights to indicate good, fair and poor results (Par. 34) and would be a matter of optimum range to determine a range of 41-90 degrees and The court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Regarding claim 15, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Howevever, Bouton does not disclose if the hip rotation information is from 0 degrees to 20 degrees, then base controller activates hip rotation indicator indicating a 'poor' hip rotation.
While Vermilyea does not explicitly disclose if the hip rotation information is from 0 degrees to 20 degrees, then base controller activates hip rotation indicator indicating a 'poor' hip rotation, Vermilyea discloses the use of red, yellow and green lights to indicate good, fair and poor results (Par. 34) and would be a matter of optimum range to determine a range of 41-90 degrees and The court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.

Regarding claim 16, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Howevever, Bouton does not disclose wherein if the hip rotation information is from 41 degrees to 90 degrees, then base controller activates hip rotation indicator and color codes it green indicating a 'good' hip rotation.
While Vermilyea does not explicitly disclose wherein if the hip rotation information is from 41 degrees to 90 degrees, then base controller activates hip rotation indicator and color codes it green indicating a 'good' hip rotation, Vermilyea discloses the use of red, yellow and green lights to indicate good, fair and poor results (Par. 34) and would be a matter of optimum range to determine a range of 41-90 degrees and The court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Regarding claim 17, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Bouton does not disclose wherein if the hip rotation information is from 21 degrees to 40 degrees, then base controller activates hip rotation indicator and color codes it yellow indicating a 'fair' hip rotation.
While Vermilyea does not explicitly disclose wherein if the hip rotation information is from 41 degrees to 90 degrees, then base controller activates hip rotation indicator and color codes it green indicating a 'good' hip rotation, Vermilyea discloses the use of red, yellow and green lights to indicate good, fair and poor results (Par. 34) and would be a matter of optimum range to determine a range of 41-90 degrees and The court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Regarding claim 18, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Howevever, Bouton does not disclose wherein if the hip rotation information is from 0 degrees to 20 degrees, then base controller activates hip rotation indicator and color codes it red indicating a 'poor' hip rotation.
While Vermilyea does not explicitly disclose wherein if the hip rotation information is from 41 degrees to 90 degrees, then base controller activates hip rotation indicator and color codes it green indicating a 'good' hip rotation, Vermilyea discloses the use of red, yellow and green lights to indicate good, fair and poor results (Par. 34) and would be a matter of optimum range to determine a range of 41-90 degrees and The court found that where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the wearable device for swing tracking, as taught by Vermilyea to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton (U.S. 5718639), Lee (U.S. 9517399) and Vermilyea (U.S. 2016019969) in view of Scott (U.S. 20120046907)
Regarding claim 19, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Howevever, Bouton does not disclose the wearable module is a smartphone having a processor running pre-stored executable code that performs the functions performed by the wearable module.
Scott discloses the wearable module is a smartphone (Par. 23, iPhone used) having a processor running pre-stored executable code that performs the functions performed by the wearable module.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the smart phone for swing tracking, as taught by Scott to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing
Regarding claim 20, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Howevever, Bouton does not disclose wherein the wearable module is a smartphone having a processor running pre-stored executable code that performs the functions performed by the wearable module; and the functions performed by the base module
Scott discloses wherein the wearable module (Par. 23 iPhone used) is a smartphone having a processor running pre-stored executable code that performs the functions performed by the wearable module; and the functions performed by the base module
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the smart phone for swing tracking, as taught by Scott to provide Bouton with the advantage of providing additional swing feedback to a user to improve a golf swing

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton (U.S. 5718639), Lee (U.S. 9517399) Vermilyea (U.S. 2016019969) and Scott (U.S. 20120046907) in view of Kline (U.S. 20160310820)
Regarding claim 21, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 20.
 However, Bouton does not disclose at least one accelerometer attached to the golf club near the head, adapted to measure acceleration of the club head; 
and the prestored executable code is adapted to monitor the acceleration of the golf club head, determine its path during the swing, and provide an image on a screen of the smartphone of a path the golf club head during the swing.
Kline discloses at least one accelerometer (Fig. 3, accelerometer 340) attached to the golf club near the head, adapted to measure acceleration of the club head; 
and the prestored executable code is adapted to monitor the acceleration of the golf club head, determine its path during the swing, and provide an image on a screen (Par. 5, display shows 3d animation of swing) of the smartphone of a path the golf club head during the swing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the smart 
Regarding claim 22, Bouton discloses the claimed invention substantially as claimed, as set forth above in claim 20.
 However, Bouton does not disclose at least one accelerometer (Fig. 3, accelerometer 340) attached to the golf club near the head, adapted to measure acceleration of the club head; 
and the prestored executable code is adapted to monitor the acceleration of the golf club head, determine its path during the swing, and provide an animation (Par. 5, display shows 3d animation of swing) on a screen of the smartphone of the path the golf club head during the swing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat with sensor feedback of Bouton to incorporate the smart phone for further swing analysis, as taught by Kline to provide Bouton with the advantage of providing a visual image of a user’s swing for further feedback and analysis

Allowable Subject Matter
Claims 3, 6 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the limitations of “a handedness switch that switches the impact indicators and causes hip rotation to change polarity” were not taught or suggested by the prior art, as the cited prior art lack the claimed handedness switch claimed. 
Regarding claim 6, the limitation of the base device coupled to the sound sensor to use the measured hip rotation corresponding to the time when the golf club head impacted the ball was not found or suggested by the prior art. While the art discloses a sound sensor, the art does not suggest 
Regarding claim 10, the limitation of “approximate a direction of the swing and activate indicators showing the direction of the swing” was not found or suggested by the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scott (20120046907) discloses the use of an iPhone to track a golf swing motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711